OPINION OF THE COURT
Pigott, J.
In Matter of World Trade Ctr. Bombing Litig. (17 NY3d 428 [2011]) (Ruiz), we held that the governmental immunity doc*223trine insulated the Port Authority of New York and New Jersey (Port Authority) from tortious liability for injuries sustained in the 1993 World Trade Center bombing (id. at 455). Four days after our decision in Ruiz was published, the Port Authority moved by order to show cause to vacate the $4.4 million judgment of plaintiff, Linda P Nash, which had been entered on January 15, 2010. The Nash judgment had become final as of July 13, 2011 due to the failure of the Port Authority to appeal to this Court from the order of the Appellate Division entered June 2, 2011 affirming that judgment (85 AD3d 414 [1st Dept 2011]).
The Port Authority moved to vacate the judgment pursuant to CPLR 5015 and Supreme Court’s “inherent powers.” As relevant here, CPLR 5015 (a) provides that “[t]he court which rendered a judgment or order may relieve a party from it upon such terms as may be just, on motion of any interested person . . . upon the ground of: . . . (5) reversal, modification or vacatur of a prior judgment or order upon which it is based.” Supreme Court granted the Port Authority’s motion to vacate the judgment, stating that the Ruiz holding “eviscerate[d] any judgment, holding or finding of liability” against the Port Authority, and “require [d]” Supreme Court to find that the Port Authority was “insulated from tortious liability” (2012 NY Slip Op 33401 [U], *1 [2012]).
A divided Appellate Division affirmed, with the majority holding that Supreme Court “did not abuse its discretion by vacating [Nash’s] final judgment,” given this Court’s determination in Ruiz (102 AD3d 420, 421 [1st Dept 2013]). The dissenting Justices, however, reasoned that because Nash’s judgment had become final once the Port Authority failed to appeal from the June 2, 2011 order, it could not avoid its enforcement and had abandoned any claim that it was not liable to Nash (id. at 424). Nash then appealed to this Court as of right.
Nash claims that Supreme Court lacked jurisdiction to vacate her judgment under CPLR 5015 (a) (5) because the Port Authority failed to timely appeal to this Court from the June 2, 2011 Appellate Division order affirming her judgment on both liability and damages, thereby rendering her judgment a final one beyond the scope of review. Both parties, as well as the majority and dissent in the Appellate Division, rely on McMahon v City of New York (105 AD2d 101 [1st Dept 1984]) in support of their respective arguments. In McMahon, the City sought to *224vacate the judgment, which was based on the same liability determination following a joint trial on liability, that we reversed in O’Connor v City of New York (58 NY2d 184 [1983]). Our decision in O’Connor was released while McMahon’s appeal to the Appellate Division on an issue related to damages was still pending. However, under the facts of this case, McMahon is inapplicable.
In McMahon, the City failed to take any further action on the pending McMahon appeal. Instead, with two days remaining on its time to perfect, the City moved to reargue the original liability determination and for an extension of time to perfect its appeal. The Appellate Division denied that motion “without prejudice to applications for appropriate postjudgment relief in the Supreme Court in light of O’Connor v City of New York” (McMahon, 105 AD2d at 103-104). The City then moved to vacate the judgment pursuant to CPLR 5015 (a) (5). The motion court denied the motion because the Appellate Division had dismissed the McMahon appeal. However, the Appellate Division reversed, granted the motion to vacate and dismissed the complaint, stating that “the McMahon case was still in the direct appeal process” and the court’s “without prejudice” language specifically gave the City the opportunity to make a postjudgment motion (id. at 103-104). The dismissal of the appeal itself did not prohibit the City from seeking whatever post-judgment relief it could obtain from Supreme Court, including relief pursuant to CPLR 5015 (a).
Here, we agree with Nash that her judgment had, in fact, become final when the Port Authority failed to appeal within the requisite time period. But the discussion does not end there. Although a court determination from which an appeal has not been taken should “remain inviolate,” that rule applies “[a]bsent the sort of circumstances mentioned in CPLR 5015” (Matter of Huie [Furman], 20 NY2d 568, 572 [1967]; see Lacks v Lacks, 41 NY2d 71, 74-75 [1976] [stating that objections made pursuant to CPLR 5015 (a) (4) survive a final judgment]; see also Third Preliminary Rep of Advisory Comm on Prac and Pro, 1959 NY Legis Doc No. 17 at 204-205 [stating that proposed CPLR 50.5 (a), later renumbered 5015 (a), applies to “(the) setting aside (of) final judgments”]). Moreover, as Professor Siegel has observed,
“[i]f a judgment for which preclusive effect is sought is itself based on an earlier judgment . . . , and the *225earlier one has been vacated or reversed or otherwise undone, it is of course divested of its finality and the remedy to cancel the second judgment is a motion to vacate it on the ground of the undoing of the first” (Siegel, NY Prac § 444 at 776 [5th ed 2011] [emphasis supplied], citing CPLR 5015 [a] [5]).
Paragraph (5) of section 5015 (a) is applicable where the reversed, modified or vacated judgment or order is the basis for a later judgment—not where it merely compelled the result as a matter of collateral estoppel or stare decisis, but where it was actually entered in the same lawsuit as, and led directly to, the later judgment. Thus, section 5015 (a) (5) applies in a case like this one where a joint trial on liability results in a single order entered in two cases, and where, after a separate trial on damages in one of the cases, that order is reversed on appeal. Here, when Ruiz was appealed to this Court pursuant to CPLR 5602 (a) (1) (ii) (bringing up for review the liability order previously entered in both Ruiz and Nash), Nash submitted a brief and participated in the June 1, 2011 argument. However, after the judgment in her appeal became final on July 13, 2011, she chose not to participate when the Ruiz appeal was reargued in August 2011.
Section 5015 applies not only to judgments that are still in the appellate process, as in McMahon, but also to those in which appellate review has been exhausted. Save for the one-year requirement in section 5015 (a) (1) concerning excusable defaults, motions made pursuant to paragraphs (2), (3) and (5) contain no limitation of time, only a requirement that the time within which the motion is made be “reasonable” (David D. Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5015:3). The determination as to whether such a motion has been made within a reasonable time is within the motion court’s discretion (see Third Preliminary Rep of Advisory Comm on Prac and Pro, 1959 Legis Doc No. 17 at 205). Notably, section 5015 does not distinguish between final and nonfinal judgments, or those that have or have not exhausted the appeals process. Therefore, Nash’s contentions that Supreme Court was precluded from entertaining the motion or lacked jurisdiction to vacate the judgment are without merit.
Here, the prior liability order upon which Nash’s judgment was based was reversed by this Court in Ruiz. Nonetheless, section 5015 (a) makes clear that the motion court’s determination to vacate a judgment is a discretionary one. It “may relieve” a *226litigant from a judgment “upon such terms as may be just.” This language applies to all five of the enumerated CPLR 5015 (a) paragraphs, in addition to qualifying the court’s common-law ability to grant relief from a judgment in the interests of justice (see Ladd v Stevenson, 112 NY 325, 332 [1889]). In exercising its discretion, the motion court should “consider the facts of the particular case, the equities affecting each party and others affected by the judgment or order, and the grounds for the requested relief” (Weinstein-Korn-Miller, NY Civ Prac ¶ 5015.03 at 50-284).
Here, Supreme Court’s only finding was that this Court’s decision in Ruiz “eviscerate[d] any judgment, holding or finding of liability involving tortious liability on behalf of the Port Authority,” and therefore “require[d]” Supreme Court to find the Port Authority insulated from tortious liability pursuant to CPLR 5015 (a) (5) (2012 NY Slip Op 33401[U], *1 [2012]). It also appeared to believe that once the Port Authority had demonstrated that the Ruiz holding reversed the earlier liability determination to which Nash was a party, Supreme Court had no choice but to grant the Port Authority’s vacatur motion. That was error.
Our holding in Ruiz did not divest Supreme Court of its authority to review the equities with respect to these parties in determining whether to vacate the judgment, nor did it mandate that the court considering a CPLR 5015 (a) motion grant the motion by rote. Similarly, the Appellate Division, which possessed the authority to review Supreme Court’s determination, could have conducted its own independent analysis of the pertinent facts, but it failed to do so, holding only that “[t]he motion court did not abuse its discretion by vacating a final judgment” pursuant to CPLR 5015 (a) (5) (102 AD3d at 421). But, here, Supreme Court exercised no discretion, “because it erroneously perceived that it had no discretion to exercise” (see People v Cronin, 60 NY2d 430, 433 [1983]).
Accordingly, the order of the Appellate Division should be reversed, with costs, and the matter should be remitted to Supreme Court for further proceedings in accordance with this opinion.